
	

113 S2126 IS: Regenerative Medicine Promotion Act of 2014
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2126
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mrs. Boxer (for herself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To launch a national strategy to support regenerative medicine through the establishment of a
			 Regenerative Medicine Coordinating Council, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Regenerative Medicine Promotion Act of 2014.
		
			2.
			Findings
			Congress finds the following:
			
				(1)
				Regenerative medicine has the potential to
			 treat many chronic diseases, promote economic growth, and reduce health
			 care
			 spending in the United States.
			
				(2)
				Regenerative
			 medicine products have already successfully treated numerous health
			 conditions
			 and have the potential to provide cures, treatments and diagnostics for a
			 range
			 of diseases and disabilities including diabetes, spinal cord injury, heart
			 disease, stroke, various forms of cancer, and other age-related conditions
			 that
			 represent a huge quality of life, social, and economic burden on
			 society.
			
				(3)
				A United States
			 national strategy on regenerative medicine is critical to ensure that this
			 technology fulfills its potential to cure and treat diseases and
			 disabilities,
			 reduce overall health care spending, and promote economic growth.
			
				(4)
				The Department of
			 Defense has stated that regenerative medicine has the potential to treat
			 many
			 battlefield injuries such as burns, that it has the potential to heal
			 wounds
			 without scarring, and that it has the potential to be used for
			 craniofacial
			 reconstruction, limb reconstruction, regeneration, and transplantation.
			
				(5)
				The Department of Health and Human Services
			 and the Multi-Agency Tissue Engineering Science Interagency Working Group
			 have
			 endorsed a national initiative to support research and product development
			 in
			 regenerative medicine.
			
				(6)
				The Department of
			 Health and Human Services has said the potential benefits of regenerative
			 medicine in improved health care and economic savings are enormous. States
			 that
			 have invested in regenerative medicine have experienced economic growth
			 and see
			 future growth potential, including an increase in biotech employment,
			 payroll
			 increases, and proportional impacts on tax receipts.3.Report on ongoing
			 Federal programs and activities regarding regenerative medicineNot later than 90 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 provide for the completion, and submission to Congress, of a report
			 identifying
			 all ongoing Federal programs and activities regarding regenerative
			 medicine.
			4.
			Establishment of
			 Regenerative Medicine Coordinating Council
			
				(a)
				Establishment
				The Secretary of Health and Human Services
			 shall establish, in the Office of the Secretary, a Regenerative Medicine
			 Coordinating Council (in this section referred to as the
			 Council).
			
				(b)
				Composition
				The Council shall be composed of the
			 following:
				
					(1)
					The Secretary of
			 Commerce.
				
					(2)
					The Secretary of
			 Defense.
				
					(3)
					The Secretary of Health and Human
			 Services.
				
					(4)
					The Secretary of
			 the Treasury.
				
					(5)
					The Secretary of
			 Veterans Affairs.
				
					(6)
					The Administrator
			 of the Agency for Healthcare Research and Quality.
				
					(7)
					The Administrator
			 of the Centers for Medicare & Medicaid Services.
				
					(8)
					The Commissioner
			 of Food and Drugs.
				
					(9)
					The Director of the National Institutes of
			 Health.
				
					(10)
					The Director of the National Institutes of
			 Standards and Technology.
				
					(11)
					Such other
			 members as may be appointed by the Secretary of Health and Human
			 Services.
				
				(c)
				Chair
				The Secretary of Health and Human Services
			 shall be the Chair of the Council.
			
				(d)
				Members
			 appointed by Secretary
				The
			 members of the Council appointed by the Secretary of Health and Human
			 Services
			 under subsection (b)(11) shall include health insurers, regenerative
			 medicine
			 researchers from academic institutions, patient advocates, persons with
			 expertise in drug discovery, persons with expertise in drug development,
			 persons with expertise in basic research, persons with expertise in
			 translational research, persons with expertise in medical device
			 development,
			 persons with expertise in biomaterials, and persons with expertise in
			 clinical
			 research.
			
				(e)
				Functions
				The
			 Council shall—
				
					(1)
					prepare, and keep up-to-date, a national
			 strategy to support research into regenerative medicine and enable the
			 development of drugs, biological products, medical devices, and
			 biomaterials
			 for use in regenerative medicine;
				
					(2)
					develop national
			 goals for regenerative medicine research and product development;
				
					(3)
					prepare a plan
			 specifying priorities for research into regenerative medicine;
				
					(4)
					identify sources
			 of funding for research into regenerative medicine;
				
					(5)
					identify areas
			 where such funding is inadequate or duplicative;
				
					(6)
					make recommendations regarding Federal
			 regulatory, reimbursement, and other policies that will support
			 development and
			 marketing of regenerative medicine products;
				
					(7)
					develop consensus standards regarding
			 scientific issues critical to regulatory approval of regenerative medicine
			 products; and
				
					(8)
					determine the need
			 for establishing centers of excellence or consortia to further advance
			 regenerative medicine.
				
				(f)
				Transparency;
			 reporting requirements
				
					(1)
					Transparency
					The
			 Council shall adopt procedures to ensure the receipt of public input, such
			 as
			 holding public stakeholder meetings or creating advisory boards.
				
					(2)
					Annual
			 reports
					The Council shall
			 submit an annual report on its activities to Congress, the Director of the
			 National Institutes of Health, and the Commissioner of Food and Drugs.
			 Each
			 such report shall—
					
						(A)
						provide details on
			 progress in meeting goals identified by the Council for regenerative
			 medicine;
					
						(B)
						provide
			 recommendations regarding funding, regulatory, or other policies to
			 achieve
			 regenerative medicine goals identified by the Council;
					
						(C)
						identify
			 regenerative medicine products currently on the market and those in
			 development;
					
						(D)
						identify
			 regenerative medicine research and technological advances and discoveries
			 that
			 occurred in the previous year; and
					
						(E)
						assess the impact
			 of regenerative medicine on the Nation's economy, including with respect
			 to—
						
							(i)
							the
			 number of people employed in companies or research institutions working in
			 regenerative medicine;
						
							(ii)
							the
			 number of companies pursuing regenerative medicine products; and
						
							(iii)
							increases in tax
			 revenues.
						
